 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
12                                                   OLD CASE NO 1:18-cv-01561-LJO-SKO
13   GLENN W. BEVER and KAREN L.
     BEVER,                                          NEW CASE NO 1:18-cv-1561-AWI-SKO
14
                             Plaintiffs,             ORDER TO RELATE ACTIONS AND TO
15                     v.                            REASSIGN DISTRICT JUDGE
16
     CITIMORTGAGE, INC,, et al.,
17
                             Defendants.
18
19
20
21          Review of the above-captioned action reveals that it is related under this Court’s Local
22   Rule 123 to the actions entitled Glenn W. Bever v. Cal-Western Reconveyance Corporation et
23   al., Case No. 1:11-cv-01584-AWI-SKO and Glenn W. Bever, et al. v. Quality Loan Service
24   Corporation, et al., Case No. 1:16-cv-00079-AWI-BIM. The actions involve the same or
25   similar parties, properties, claims, events and/or questions of fact or law. Accordingly,
26   assignment of the actions to the same district judge will promote convenience, efficiency and
27   economy for the Court and parties. An order relating cases under this Court’s Local Rule 123
28   merely assigns them to the same district judge, and no consolidation of cases is effected.
                                                      1
 1          On the basis of good cause, this Court ORDERS that the above-captioned action is
 2   reassigned to U.S. District Judge Anthony W. Ishii with new CASE NO. 1:18-cv-01561-AWI-
 3   SKO. All documents shall bear the new CASE NO. 1:18-cv-01561-AWI-SKO and the
 4   reassignment to U.S. District Judge Ishii.
 5
 6   IT IS SO ORDERED.
 7
        Dated:     December 10, 2018                    /s/ Lawrence J. O’Neill _____
 8                                                UNITED STATES CHIEF DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
